Clarke, P. J. (dissenting) :
The plaintiff has recovered a verdict for personal injuries received, as is alleged, as the result of the negligence of the defendants’ chauffeur. The chauffeur, Connelly, had been at work for the defendants as a chauffeur in charge of one of their trucks for about a year prior to the accident. It was a large electric truck with a left-hand drive used for the transportation of merchandise. It was covered, the distance from the street surface to the roof being eight and one-half feet. The height from the surface of the roadway to the underfloor boards three feet, six inches. The sides are of solid wood one foot, ten inches in height, above which are four slats *36or racks along the side six inches apart. The power is transmitted by a sprocket and heavy chains to the rear wheels. Its speed is fifteen miles an hour. Defendant’s garage was on the west side, at Twenty-third street and Eleventh avenue. On Saturday, October 26, 1918, a little after one o’clock Connelly left the defendant’s place of business with some merchandise on the truck, went down to the Staten Island ferry and delivered his entire load at the American docks, pier 4, near St. George. He then came back on the Staten Island ferry. His route to the garage, his work being over for the day, was up West street to Twenty-third street and Eleventh avenue on the west side. Instead of going there he testified he came off the ferry, cut over to South street and cut straight down South street to Catherine slip, went up Catherine slip into Catherine street and turned to Hamilton street to his mother’s home at 16| Hamilton street. He left his truck in front of the house and went up to see his mother who was sick, and was in the house about twenty minutes. When be came down there was a block party going on in Hamilton street, the boys were dressed up in masquerade suits such as cowboys and Indians, and there was a crowd of them on his truck. They asked him for a ride. There was also a block party of the same kind going on in Cherry street. With the truckload of boys he turned around Hamilton street, went back to Catherine street into Catherine slip, turned around Catherine slip, went up through Cherry street, went down Market slip into Water street, got up Catherine slip and went up Cherry street and somebody stepped in front of him and stopped the car. The plaintiff was not one of the boys who asked him for a ride, he did not see him on the truck at any time, and the boys who were on came from Hamilton street and he knew most of them. The plaintiff lived on Catherine street.
There is no dispute in the evidence that these two block parties in Hamilton street and in Cherry street, with the boys of the said streets dressed up in the fantastic garb, were going on at that time. There is no dispute that there was a crowd of boys in and on his truck. There is no dispute that Connelly was giving these boys a ride around the neighborhood. The plaintiff himself testified that the truck was full of boys, “ like sardines ” and that they were dressed in costume. His cousin, who was seventeen years of age, testified that the car “ was full up to the top step; there was somebody sitting with the chauffeur even. * * * It was all full. * * * They were * * * sitting on top of the. roof.” The policeman, Hartnett, testified that he had seen the truck on that day two or three times lumbering slowly along the street, down Catherine street, through Cherry and those adjoining streets, *37going along at an easy pace, he noticed there were a number of children in the truck “ dressed in different gaudy costumes like that of Uncle Sam and all those costumes,” and that there were two block parties going on, one in Hamilton and one in Cherry street. The plaintiff, who was eleven years old at the time of the accident, testified that it was about four or half past four when he saw the auto come from Hamilton street into Catherine street; that it stopped near a pool room at 81 Catherine street, about a block away from where he lived; that the chauffeur got off and talked to somebody about a minute or so. “ Some fellows got on, I seen them get on and I got on too, * * * on the side; ” that about five boys got on with him; that he was on the truck about a few seconds; that he was hanging on the side “ way up from the chain and the driver said to get off about three times. * * * While I was coming down the auto started and I felt something like pulling my leg, I felt something like pulling me down. * * * I was hollering ‘ stop, stop.’ * * * I seen my leg all broken * * * caught on the chain; ” that the auto went about one-half block before it stopped; that when he and the five boys went to get on the truck the inside of the truck was full, like sardines; that three of them tried to get on the same side with him; that two got on the tailboard which was up and they had to climb over it.
His cousin Lamarco testified that the truck came from Hamilton and swung down to Catherine street and it stood on the corner of Catherine and Cherry streets for a while. “ I was on the sidewalk, so when the car stopped on the corner there, we just climbed on the truck, I climbed in the back and he [the plaintiff] climbed in the middle of the truck.” He had been on a few seconds when the car started. Before the driver started “ he told us to get off, so he was on Cherry street when he told us, so I was getting off, so my cousin was getting off, he was on top of the racks. As soon as I [heard] some screams, I told the chauffeur, I holler out, ‘ stop, stop.’ ”
These were the only witnesses as to the manner in which the accident occurred. The other witnesses for the plaintiff did not see the boy climbing up or getting on the truck, but only saw him after his leg was crushed.
The defendants' witnesses testify that the car did not stop before the accident; that they saw the boy running for it while it was in motion. So that the different theories presented were, on the plaintiff’s side that the accident occurred because the chauffeur ordered the boys off after they were on and while it was in motion; and the defendants’ that the boy was injured trying to get on by climbing up the side while it was in motion. So there is presented a question of fact upon conflicting evidence as to the *38actual happenings of the accident, but, as I read the case, there is no dispute that the chauffeur, having finished his master’s business, instead of going by the direct route on the west side of the town to his garage at Eleventh avenue and Twenty-third street, had, for his own purposes, namely, to visit his sick mother, gone up on the east side to Hamilton street and there had been induced, by the request of the boys of the neighborhood engaged in a frolic or block party, as it was called, to give them a ride on his truck three or four times around the neighborhood streets, and while doing that, a matter disassociated from any business of his master, the accident occurred.
It seems to me that the conclusion is inevitable, assuming that he was negligent in ordering the boys off while the car was in motion, that he was not then engaged in his master’s business, and hence the defendants are not responsible therefor. It is useless to cite cases, because the rule now seems to be laid down in Riley v. Standard Oil Co. (231 N. Y. 301) that “ no formula can be stated that will enable us to solve the problem whether at a particular moment a particular servant is engaged in his master’s business. We recognize that the precise facts before the court will vary the result. We realize that differences of degree may produce unlike effects. But whatever the facts, the answer depends upon a consideration of what the servant was doing, and why, when, where, and how he was doing it.”
Thus it appears now that the question of liability depends upon the facts, and, as this court is charged by law with responsibility of reviewing the facts, I am of the opinion that upon no reasonable interpretation of the facts in the case at bar can the chauffeur at the time of this accident be held to have been about his master’s business. It follows, therefore, that the judgment and order appealed from should be reversed and the complaint dismissed.
Greenbaum, J., concurs.
Judgment and order affirmed, with costs.